Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146110                                                                                               Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146110
                                                                    COA: 303430
                                                                    Wayne CC: 10-011368-FC
  JOSEPH KERLIN LONG,
            Defendant-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the September 18, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2013                    _________________________________________
           h0122                                                               Clerk